PER CURIAM:
Samuel DeWitt McCotter petitions this court for a writ of mandamus to compel the district court to rule on his pending petition for a writ of error coram nobis. The granting of a writ of mandamus is a drastic remedy to be used in extraordinary circumstances. In re Beard, 811 F.2d 818, 826 (4th Cir.1987). McCotter’s petition does not set forth exceptional circumstances as would warrant the issuance of a writ of mandamus at this time. We note, however, that no significant action has been taken in the district court for over nine months.
Accordingly, we deny McCotter’s mandamus petition without prejudice to his refiling it should the district court fail to act within a reasonable time. We grant McCotter’s application to proceed on appeal in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED